Citation Nr: 0908954	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to a service connected right knee 
disability.  

2.  Entitlement to service connection for a low back 
disability as secondary to a service connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1984 to 
September 1988.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from December 2002 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In the December 2002 rating 
decision, the RO denied service connection for low back and 
left knee disabilities.  In the April 2007 rating decision, 
the RO denied service connection for a hearing loss 
disability and tinnitus.  

In a May 2006 decision, the Board denied the Veteran's appeal 
as to the issues of service connection for left knee and low 
back disabilities.  He appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a December 
2007 Memorandum Decision, the Court vacated the May 2006 
Board decision as to the issues on the title page and 
remanded the matter to the Board so that VA could assist the 
Veteran in substantiating his claims.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 
38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to 
resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

In an April 2007 rating decision, the RO denied service 
connection for hearing loss and tinnitus.  The Veteran 
subsequently filed an NOD initiating an appeal of that 
decision to the Board.  Associated with the claims file is a 
June 2008 Statement of the Case (SOC) that refers to a denial 
of service connection for hearing loss and tinnitus.  In July 
2008, the Veteran filed a Substantive Appeal, perfecting an 
appeal to the Board of what he understood was a denial of 
service connection for hearing loss and tinnitus.  

A handwritten note, attached to the letter accompanying the 
SOC, states that the SOC was issued in error and that service 
connection has been established for these disabilities.  A 
rating decision is also of record, dated in April 2008, which 
shows that service connection was granted for tinnitus and 
bilateral hearing loss.  

The grant of service connection for hearing loss and tinnitus 
satisfies the Veteran's appeal to the Board.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Hence, that matter 
is not presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2007 Court decision, the Court determined 
that a VA examination report of December 2002 was inadequate 
and that VA had not met its duty to assist the Veteran in the 
development of his claims for service connection for left 
knee and low back disabilities as secondary to his service 
connected right knee disability.  

The Court explained that the VA examiner's opinion failed to 
address the issue of whether the Veteran's right knee 
disability had aggravated a low back and/ or a left knee 
disability.  

The medical opinion that the Court found inadequate was as 
follows:  "it is difficult to associate the SC Knee (R) as 
being the cause for his back and L. Knee complaints."  

Pursuant to that Court decision, the Board remanded this 
matter to the RO in May 2008 with instructions to afford the 
Veteran another VA examination and to obtain another VA 
opinion.  The Board requested that the examiner offer an 
opinion as to whether the Veteran currently suffers from a 
left knee disability and/or a back disability.  Further, the 
Board requested that, with respect to each diagnosed 
disability, the examiner provide an opinion as to whether it 
is at least as likely as not that any such disability was 
aggravated by a service connected disability.  The examiner 
was also asked to set forth all examination findings along 
with complete rationale for the opinions.  

In August 2008, the Veteran underwent a VA examination of his 
back and left knee.  The examiner diagnosed the Veteran with 
left knee pain and lumbar spondylosis.  The examiner's 
opinions are unclear as to whether the Veteran's right knee 
disability aggravated a left knee disability or a back 
disability is unclear.  Without an arbitrary interpretation, 
it is impossible to determine whether he addressed the issue 
of aggravation.  The examination report contains the 
following pertinent language (numbers added):

1.  A STANDARD MEDICAL OPINION WAS 
REQUESTED.  PROVIDERS RESTATEMENT OF 
REQUESTED MEDICAL OPINION.  THIS IS NOT 
THE MEDICAL OPINION ITSELF:  WHETHER IT 
IS AS LIKELY AS NOT THAT THE LEFT KNEE 
DISABILITY IS SECONDARY TO THE VETERAN'S 
SERVICE CONNECTED RIGHT KNEE DISABILITY 
is due to or a result of CONTUSION RIGHT 
KNEE 1987.  

Apparently this is not the medical opinion.  This is followed 
by references to the December 2002 opinion, normal right knee 
x-rays, the phrase "8/05:  LOW BACK AND RIGHT KNEE HISTORY 
NO TREATMENT;" and a reference to August 2007 back pain with 
no treatment.  After which is written:

2.  (NONSTANDARD EXAMINERS MEDICAL 
OPINION)  THE CONDITION/DISABILITY 
WHETHER IT IS AS LIKLEY (sic) AS NOT THAT 
THE LEFT KNEE DISABILITY IS SECONDARY TO 
THE VETERAN'S RIGHT KNEE DISABILITY IS 
NOT CAUSED BY OR A RESULT OF CONTUSION 
RIGHT KNEE 1987.  

It is impossible to determine what the examiner is stating.  
The term "not caused by or the result of" goes to etiology 
or causation.  It would be arbitrary to find that "the 
result of" somehow encompassed aggravation of a left knee 
disability by the Veteran's service connected right knee 
disability, particularly in light of the Court decision 
above.   

As such, this examination with regard to the Veteran's 
claimed left knee disability is inadequate.  

3.  A STANDARD MEDICAL OPINON WAS 
REQUESTED.  PROVIDERS RESTATEMENT OF 
REQUESTED MEDICAL OPINION.  THIS IS NOT 
THE MEDICAL OPINION ITSELF:  WHETHER IT 
IS AT LEAST AS LIKLEY (sic) AS NOT THAT 
SUCH DISABILTY WAS AGGRAVATED BY A 
SERVICE CONNECTED DISABNILITY was 
permanently aggravated by CONTUSION OF 
RIGHT KNEE 1987.  

Again, apparently this is not the medical opinion.  This is 
also followed by references to the history, or lack of, of 
the Veteran's right knee disability and claimed low back 
disability.  Finally, the report contains the language as 
follows: 

4.  (NONSTANDARD EXAMINERS MEDICAL 
OPINION)  THE CONDITION/DISABILITY 
WHETHER IT IS AT LEAST AS LIKELY AS NOT 
THAT SUCH DISABILTY WAS AGGRAVATED BY A 
SERVICE CONNECTED DISABILITY WAS IS NOT 
CAUSED BY OR A RESULT OF CONTUSION RIGHT 
KNEE 1987.

Again, it is impossible to determine what the examiner means 
by this statement without resorting to speculation.  Although 
what appears to be his opinion follows the word 'aggravated' 
the opinion is phrased in language of causation or etiology.  
Therefore, the examination is inadequate, once again, 
particularly because of the findings by the Court in this 
case. 

The Board is simply unclear at to what the examiner is 
saying. 

If the Veteran did not have the disabilities at issue, the 
claims would be rendered moot.  Of note is that, in 
addressing the Veteran's claimed left knee disability in the 
August 2008 examination report, the examiner provided that 
the Veteran had left knee pain.  From that diagnosis it 
appears that there is no underlying pathology of the 
Veteran's left knee giving rise to his pain.  However, in 
January 2009, the Veteran submitted the results of a magnetic 
resonance imaging study (MRI) which lists an impression of 
posterior horn medial meniscal tear and mild proximal 
patellar tendiopathy.  Thus, there appears to be a conflict 
between the diagnosis rendered from the August 2008 
examination and this MRI report.  This should be resolved on 
remand.  

Also of note is that the August 2008 examination report 
provided a diagnosis of lumbar spondylosis.  Submitted by the 
Veteran in January 2009, is a report of an MRI of the 
Veteran's spine.  That report includes an impression of disc 
protrusion at L4-5 and L5-S1 with mild nerve root impairment, 
mild central canal stenosis at both levels, moderate 
foraminal stenosis at L5-S1, and slight rotary leftward 
curvature of the lumbar spine.  This raises the question as 
to what disorders of the Veteran's spine are present.  

On remand, the Veteran should be afforded another VA 
examination of his left knee and spine.  After a review of 
the claims file the examiner should identify all disorders of 
the Veteran's left knee and lumbar spine.  The examiner 
should then offer an opinion as to whether the Veteran's 
service connected right knee disability, which is identified 
in an April 2008 rating decision as instability, right knee 
(previously considered as traumatic arthritis right knee), 
aggravates any identified left knee or lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination (preferably, by 
an examiner who has not evaluated the 
Veteran in the past) of his left knee and 
spine.  The entire claims file must be 
made available to the examiner and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all findings should be 
reported in detail.  

Based on the examination and review of the 
record, the examiner should address the 
following:

(i)  Whether the Veteran has a current 
left knee disorder.  If the examiner 
should find that the disorder is 'pain' 
the examiner should state whether there is 
any underlying pathology that gives rise 
to the pain, and if so, identify such 
pathology.  

(ii)  Identify all disorders of the 
Veteran's lumbar spine (back).  

(ii)  Whether the Veteran's service 
connected right knee disability 
(instability of the right knee previously 
evaluated as arthritis of the right knee) 
has increased the severity of any 
identified disorder of the Veteran's left 
knee beyond that of the natural 
progression of such disorder.  

(iii)  Whether the Veteran's service 
connected right knee disability 
(instability of the right knee previously 
evaluated as arthritis of the right knee) 
has increased the severity of any 
identified disorder of the Veteran's 
lumbar spine beyond that of the natural 
progression of such disorder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




